



eeex1028022018123110k_image1.jpg [eeex1028022018123110k_image1.jpg]
 
Exhibit 10.28-01
P.O. Box 982
 
El Paso, Texas
 
79960-0982
 
(915) 543-5711
 





Emmanuel Villalobos
Senior Forward Marketer, Long-Term Trading
El Paso Electric Company


November 12, 2018


Mr. Johnny Key
Freeport-McMoRan Copper & Gold Energy Services
333 North Central Avenue Suite 21.021
Phoenix, AZ 85004


Re: Power Purchase and Sale Agreement between Freeport-McMoRan Copper & Gold
Energy Services, LLC And El Paso Electric Company


Dear Mr. Key,


Pursuant to Section 3.4 of the Power Purchase and Sale Agreement (“Agreement”)
between Freeport-McMoRan Copper & Gold Energy Services, LLC (“FMES”) (formerly,
Phelps Dodge Energy Services, LLC) and El Paso Electric Company (“EPE”), as
memorialized by letter agreement dated March 23, 2015 among FMES, EPE and
Samchully Power & Utilities 1, LLC, FMES and EPE (collectively the “Parties”)
hereby agree to maintain the quantity for energy to be purchased and sold under
Sections 3.1 and 3.2 of the Agreement at 125 MW per hour through 11:59 p.m.
Mountain Standard Time on December 31, 2021. This is in accordance with our
recent phone conversations, and subsequent acceptance of FMES’ offer for an
additional 25 MW for the period of three (3) years. The parties further agree
that the quantity of firm energy that may be dispatched by EPE pursuant to
Section 3.6 of the Agreement is 125 MW per hour, less the quantity of energy
sold and delivered by FMES pursuant to Section 3.1. The amount of energy to be
purchased and sold under the Agreement was set to revert to the original base
contract amount of 100 MW per hour, on 11:59 p.m. Mountain Standard Time on
December 31, 2018, based on an October 24, 2016 agreement between the Parties.


Please indicate FMES’ acknowledgement of the foregoing agreement by signing this
letter in the place indicated below and returning the original or a copy thereof
to my attention at your earliest convenience.


Sincerely,


/S/ Emmanuel Villalobos



Emmanuel Villalobos


















Page 1 of 2






 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------




[AUTHORIZING SIGNATURES]


El Paso Electric Company


/S/ David Hawkins



VP System Operations Resource Planning & Management










Freeport-McMoRan Copper & Gold Energy Services, LLC


/S/ Mark Hanson



President, Freeport-McMoRan Copper & Gold Energy Services, LLC
































Cc:     D.H. Kim
Samchully Power & Utilities 1, LLC










































Page 2 of 2






 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


